Citation Nr: 1756612	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus with erectile dysfunction, initially evaluated as 40 percent disabling prior to September 18, 2015, and as 60 percent disabling thereafter.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel




INTRODUCTION

The Veteran had active duty in the United States Air Force from March 1972 to December 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In July 2015, the Veteran presented testimony in a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A copy of the transcript has been associated with the claims folder.

In December 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In June 2017, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating that he wished to withdraw from appeal his claim for an increased evaluation for diabetes mellitus with erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for an increased evaluation for diabetes mellitus with erectile dysfunction are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In the present case, in a June 2017 statement, the Veteran withdrew from appeal the claim for an increased evaluation for diabetes mellitus with erectile dysfunction.  Hence, with respect to such claim, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

Entitlement to an increased evaluation for diabetes mellitus with erectile dysfunction is dismissed.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


